             Case 1:17-cr-00686-LAK Document 274 Filed 12/04/18 Page 1 of 2




WILLME FARR & GALLAGHERa                                                                                 787 Seventh Avenue
                                                                                                         New York, NY 10019-6099
                                                                                                         Tel: 2127288000
                                                                                                         fax: 2127288111




December 4, 2018

BY ECF

The Honorable Lewis A. Kaplan
United States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York, NY 10007

Re:     United States v. James Gatto,    Ct   aT (Case No. 1 7-CR-686)

Dear Judge Kaplan:

                 I represent Defendant James Gatto in the above-captioned matter. Mr. Gatto’s current
conditions of release restrict his travel to the Southern and Eastern Districts of New York, the Western
District of Washington, the District of Oregon, and the District of New Jersey, except upon application
to the Court. Mr. Gatto now respectfully requests the Court’s permission to travel to Las Vegas,
Nevada on the morning of December 6, 2018, returning to Portland, Oregon that same day, in
connection with a potential employment opportunity. Mr. Gatto also seeks the Court’s permission to
travel to Indianapolis, Indiana from December 15, 2018 through December 17, 2018 so that he may
visit a potential college with his son, who is a senior in high school. PreTrial Services has approved
both travel requests and the Government has informed us that they have no objection.

               Mr. Gatto respectfully requests that the Court permit him to make these two trips.




                                                  Respectfully submitted,
                                                                                            )
                                                  Casey E. Donnelly




             NEW YORK   WASHINGTON     HOUSTON     PARIS   LONDON      FRANKFURT      BRUSSELS   MILAN   ROME

                                 in alliance with Dickson Minto WS., London and Edinburgh
             Case 1:17-cr-00686-LAK Document 274 Filed 12/04/18 Page 2 of 2
26956582.1




cc: (by email)

William W. Wilkins
Mark C. Moore
Andrew A. Mathias
(Counselfor Defendant Men Code)

Steven Haney
(Counsel for Defendant Christian Dawkins)

Edward Diskant
Robert Boone
Noah Solowiejczyk
Aline Flodr
Eli Mark
(US. Department ofJustice)




                                            -2-
